DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/20/2022, with respect to 35 USC 112 and 35 USC 103 have been fully considered and are persuasive.  The rejections of 3/29/2022 has been withdrawn. 
However, new claims 21 and 22 are rejected below due to the interpretation of the prior art. The rejection is updated and made final necessitated by amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 20170370596.
Regarding claim 1, Lee discloses: 
A neck fan (Fig: 3), comprising: 
an arc-shaped housing (10 is arc shaped), configured to hang around user's neck (Par 38) , wherein the arc-shaped housing comprises 
a first portion (Fig 1: 11) configured to be worn around a side of the neck and 
a second portion (Fig 1: 12) configured to be worn around another side of the neck; 
each of the first portion and the second portion comprises a wall  (Fig 3: C1), 
the wall defines a receiving space (Hollow portions inside the housing C1), 
a plurality of air inlets (H1) communicating with the receiving space (H1 communicates with inside of C1), and 
a plurality of air outlets (H2) communicating with the receiving space (H2 communicates with inside of C1); 6Appl. No. 17/471,178 Response to Non-Final Office Action dated March 29, 2022 Attorney Docket No.: 375-PAUS2118820 
at least one partition (C2), received in the receiving space and dividing the receiving space into at least two receiving sub-spaces (Sub spaces seen in the clip below), 
wherein the at least two receiving sub-spaces are distributed along an extension direction of the arc-shaped shell (Sub spaces seen in the clip below); and 
at least one fan assembly (31), received in one of the at least two receiving sub-spaces (31 in one sub space) and configured to guide air to flow from the plurality of air inlets to the plurality of air outlets (31 directs air from H1 to H2); 
wherein the at least one partition and the wall cooperatively define an air duct (C2 defines an air duct); and the partition comprises 
a first guiding portion (First guiding portion as seen in clip below) and 
a second guiding portion (Second guiding portion as seen in clip below), 
the first guiding portion comprises a first sub-portion and a second sub-portion (first and second sub portions as seen in the clip below), 
the first sub-portion surrounds a periphery of the fan assembly (First sub portion surrounds the fan), and
 the second sub-portion is connected between the first sub-portion and a top portion of the wall (Second sub portion is between first portion and the wall).

    PNG
    media_image1.png
    574
    718
    media_image1.png
    Greyscale

Regarding claim 22, Lee discloses:
wherein the partition further comprises a partition body (Fig 3: 32), the partition body and the second sub-portion cooperatively define the air duct (The body and second sub portion define the arid duct); and/or the second sub-portion is connected to an end of the partition body, and the other end of the partition body is connected to the top portion of the wall (The partition body end is connected to the second sub portion and the partition body connects to the wall).

Allowable Subject Matter
Claims 1-2, and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regrading claim 1, the recites a combination of the 4 fan assemblies and the partition with a first guiding part that moves the air through the inlet and outlets. The guiding part has the structure of “an arc shaped first portion surrounding part of the first fan assembly and a second portion connected between the first portion and the top wall, the second guiding part is connected the main body and surrounds part of the second fan assembly” is the allowable subject matter in combination of the two fans on each sidewall. This structure as recited by the claim considered allowable subject matter because the fan of the prior art references found in the search does not direct airflow through the body of the cavity. 
Regarding claim 19: The claim recites a partition that is “configured to divide the accommodating space into at least two accommodating parts arranged along an extension direction of the housing, wherein the partition together with the sidewalls defines at least two air ducts”. This is considered allowable because the two fan assemblies are connected to the ducts to “direct air into the accommodating parts from the part of the air inlets and then through the one of the at least two air ducts and direct air out of the accommodating parts through the part of the air outlets”. This is not taught by the prior art in the prior art search. The closest prior art does not have the two duct system in the neck parts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745